PER CURIAM
Defendant appeals the sentence that was imposed after his probation was revoked. He had initially pled guilty to being a felon in possession of a firearm, unauthorized use of a vehicle and criminal mischief in the first degree. On the charge of being a felon in possession of a firearm, the court had originally imposed a downward departure sentence of 36 months’ probation and then concurrent probation on the other two charges.
When defendant’s probation was revoked, the court sentenced him on the first charge to an enhanced penalty of five years’ imprisonment under ORS 161.610. The state concedes that the trial court erred in imposing a sentence under ORS 161.610. We agree.
Remanded for resentencing.